Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	This communication is in response to the RCE of 3/1/2022. All changes made to the claims have been entered. Accordingly, Claims 1, 3-8, 41, 43-47, 55, 59 are currently pending in the application.


	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for receiving, and means for searching in claim 55.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Review of the specification appears to provide the corresponding structure, material, or acts for the claimed functions as shown in figures 7, 8, 10, 15 along with paragraph [0008],[0010], [0036]-[0038], [0152]-[0155] and [0245]. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 41, 43, 55, 59, is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2020/0344671), in further view of Ko et al. (US 2019/0215101).
Regarding claim 1, 41, 55, 59, He discloses a method for wireless communication (a method performed by a wireless communication device (comprising a transceiver, a antenna, memory, and a processor, [0016] and figure 2) includes: receiving a message from a wireless communication node through a first channel…the message indicates a portion of system information that is configured to be transmitted through a second channel. [0006] and [0002] and [0025]-[0026] and figure 3), comprising:
	receiving a message from a base station that includes downlink control information (DCI) pertaining to system information that is scheduled to be received (a base station (BS) sends one or more signals containing DCI through a control channel to a UE for scheduling a plurality of signals that are transmitted to the UE through a transport channels…For example, respective scheduling and/or grant information of signals carrying some system information that are configured to be transmitted over the PDSCH (e.g., Remaining Minimum System Information (RMSI), Other System Information (OSI) etc.) are indicated in the DCI signal, [0002] and [0025]-[0028] and figure 3); and
	searching a downlink bandwidth part for the scheduled one of RMSI or OSI determined from the message (system information that are configured to be transmitted over the PDSCH and UE to more accurately decode the signals subsequently sent by the BS, [0002] and [0023] and [0027]-[0028] and [0025]-[0026] and figure 3).

He however fails to clearly disclose receiving, in the DCI, an indication that the DCI pertains to one of remaining minimum system information (RMSI) or other system information (OSI), wherein the RMSI and OSI are distinguished by a value of the indication. He however discloses that RMSI or OSI are indicated in the DCI signal ([0002] and [0025]-[0026] and figure 3). In a similar field of endeavor, Ko discloses receiving, in the DCI, an indication that the DCI pertains to one of remaining minimum system information (RMSI) or other system information (OSI), wherein the RMSI and OSI are distinguished by a value of the indication (the UE needs to determine whether detected DCI is for either the RMSI or OSI and identify an SIB type using a specific field of the DCI scheduling the system information. For the RMSI…the HARQ processed ID may be set to 0 and for the OSI…the HARQ process ID may be set to X in an HARQ process ID field and the DCI scheduling the OSI need to have an HARQ process ID different from that allocated to the RMSI, [0105] and [0107] and [0109]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving, in the DCI, an indication that the DCI pertains to one of RMSI or OSI, wherein the RMSI and OSI are distinguished by a value of the indication as disclosed by Ko into the method for indicating information comprising receiving a DCI for system information of RMSI and/or OSI as disclosed by He in order to improve the system and to flexibly identify the type of system information that is scheduled, such as by using a specific field of a DCI for distinguishing RMSI and OSI. 

Regarding claims 3, 43, He fails to disclose wherein the indication is a bit field. However, Ko discloses wherein the indication is a bit field (identify an SIB type using a specific field of the DCI scheduling the system information, [0107] and [0109]).  It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of distinguishing RMSI and OSI by a value of a DCI bit field as disclosed by Ko into the method for indicating information comprising receiving a DCI for system information of RMSI and/or OSI as disclosed by He in order to improve the system and to flexibly identify the type of system information, such as by using a bit field of a DCI for distinguishing RMSI and OSI.

5.	Claim 4, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Ko, in further view of Ji et al. (US 2014/0086113).

Regarding claim 4, 44, He and Ko fails to specifically disclose wherein the bit field is a modulation and coding scheme (MCS) field. Ko however discloses the DCI scheduling the RMSI has the HARQ process ID set to 0 and includes a RV for the RMSI ([0109]). In a similar filed of endeavor, Ji discloses wherein the bit field is a modulation and coding scheme (MCS) field (the UE may determine that among five bits of the MCS field, the first three bits indicate an HARQ process index and the last two bits indicate an RV, [0077] and [0094] and [0074]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of indicating a HARQ process ID via such fields as a MCS field as disclosed by Ji into the method for indicating information comprising receiving a DCI for system information of RMSI and/or OSI distinguished by HARQ process ID  as disclosed by He and Ko in order to improve the system and to flexibly identify the type of system information, such as using a MCS field for indicating HARQ process ID for distinguishing RMSI and OSI.

6.	Claim 5, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Ko, in further view of Xue et al. (US 2015/0131599).
Regarding claim 5, 45, He fails to disclose the details of SI-RNTIs with respects to RMSI or OSI. However in a similar field of endeavor, Ko discloses determining from the SI-RNTI, that the DCI pertains to the one of RMSI or OSI (a network is able to transmit multiple DCI for the system information, the SI-RNTI may be defined differently for each SIB. For example, different SI-RNTIs may be configured for the RMSI and OSI, respectively, [0106]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of masking DCI scheduling information with different SI-RNTI for RMSI and OSI as disclosed by Ko into the method for indicating information comprising receiving a DCI for system information of RMSI and/or OSI as disclosed by He in order to improve the system and to flexibly identify the type of system information, such as using different SI-RNTI for RMSI and OSI. 

He and Ko however fail to disclose unscrambling the message using a system information radio network temporary identifier (SI-RNTI) of a plurality of SI-RNTIs. However in a similar field of endeavor, Xue discloses unscrambling the message using a system information radio network temporary identifier (SI-RNTI) of a plurality of SI-RNTIs (decoding may be firstly performed according to different DCI formats, and then descrambling and CRC checking are performed according to a corresponding RNTI (such as a SI-RNTI) to obtain correct first downlink control information, [0175] and [0198] and [0239]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of descrambling a DCI using the SI-RNTI as disclosed by Xue into the method for indicating information comprising receiving a DCI for system information of RMSI and/or OSI in which the SI-RNTI may be defined differently as disclosed by He and Ko in order to improve the system and to obtain the correct information. 

7.	Claim 6, 7, 46, 47,  is/are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Ko, in further view of Kwak et al. (US 2019/0357185) in further view of Si et al. (US 2019/0200307).
Regarding claim 6, 7, 46, 47, He and Ko fails to disclose the details of wherein the system information is mapped to a same resource grid or a different resource grid. In a similar field of endeavor, Kwak discloses of the similar concept of the NR-PDCCH or the NR-PDSCH may transmit RMSI and/or OSI ([0058]-[0059]). Kwak further discloses wherein the system information is mapped to a same resource grid regardless of whether the system information is RMSI or OSI (the “essential” CORESET…includes information related to scheduling RMSI, OSI, or another common control message, [0089] and [0091] and [0093]-[0094] and [0088] and [0059]) or wherein the system information is mapped to a different resource grid depending on the system information being the one of RMSI or OSI (Alternatively, “essential” CORESET may be include information related to scheduling RMSI only, while “non-essential “ CORESET…includes information related to scheduling OSI, [0089] and [0091] and [0093]-[0094] and [0088] and [0059]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having system information consisting of RMSI and/or OSI being mapped to a same resource grid or a different resource grid as disclosed by Kwak into the method for indicating information comprising receiving a DCI for system information of RMSI and/or OSI as disclosed by He and Ko in order to improve the system and provide flexible system means for resource allocation and configurations.

	The combination of He, Ko, and Kwak however fails to disclose receiving, in the DCI, an indication that the system information is to be received via an interleaved mapping or without an interleaved mapping. Kwak however discloses the network may choose the preferred interleaving solution according to the intended design targets and system control resource configuration and CORESET may include a variety of parameters including whether the CORESET is distributed or localized ([0034] and [0074] and [0037] and [0205]). In a similar field of endeavor, Si discloses receiving, in the DCI, an indication that the system information is to be received via an interleaved mapping or without an interleaved mapping (the indication of block interleaved or non-block interleaved VRB-to-PRB mapping can be carried one bit in the DCI format, [0168]-[0171] and [0154]-[0155]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a DCI indicate a interleaved or non-interleaved mapping as disclosed by Si into the method for indicating information comprising receiving a DCI for system information of RMSI and/or OSI in which interleaving may be implemented as disclosed by He, Ko, and Kwak in order to improve the system and provide the proper configuration information, such as interleaving information, to user terminals.
	
8.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Ko, in further view of Chen et al. (US 2019/0320455).
Regarding claim 8, He and Ko fails to disclose receiving the message as part of a procedure to update already received system information. Chen however discloses wherein receiving the message that includes the DCI pertaining to system information comprises: receiving the message as part of a procedure to update already received system information (the network may transmit the updated system information to the UEs (e.g., the updated system information as compared to the original system information), and when the UE obtains information that there is system information modification, the UE may acquire the updated SI, [0034] and [0037]-[0040] and [0051] and [0059]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having an updating procedure comprising updated system information as disclosed by Chen into the method for indicating information comprising receiving a DCI for system information of RMSI and/or OSI as disclosed by He and Ko in order to improve the system and to provide SI messages or updated SI messages to a UE for system information modification and acquisition. 

Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. 
Applicant submits that the combination of He and Ko fails to disclose “receiving, in the DCI, an indication that the DCI pertains to one of remaining minimum system information (RMSI) or other system information (OSI), wherein the RMSI and OSI are distinguished by a value of the indication” as recited in claim 1. Examiner however respectfully disagrees as Ko discloses determining whether detected DCI is for either the RMSI or OSI ([0105]) and identifying an SIB type using a specific field of DCI scheduling the system information and the DCI scheduling the RMSI has the HARQ process ID set to 0…and  similarly, the DCI scheduling the OSI needs to have the HARQ process ID different from the that allocated to the RMSI, and thus the UE can recognize that the scheduled data is the OSI which is different from the RMSI ([0109] and [0107]).  Examiner thus correlates such teachings to “receiving, in the DCI, an indication that the DCI pertains to one of remaining minimum system information (RMSI) or other system information (OSI), wherein the RMSI and OSI are distinguished by a value of the indication” and that the combination of He and Ko to disclose the subject matter of independent claim 1. Similar rationale is applied to the other independent claims reciting similar subject matter. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Babaei et al. (US 2018/0092122) disclosing one of the existing fields in the DCI (modulation and coding scheme) may be reused to indicate the HARQ Process ID Offset ([0177])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473